DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 1 fails to have proper labels for all the rectangular boxes such as elements 2, 3, 4 and 6 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the stress received” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does recite an observation period associated with stress, however, the stress is “accumulated” rather than received.  There is no antecedence for receiving stress in an observation period, thus it is unclear what prior limitation “the stress received” is referencing.
Claim 11 is rejected as stated above because due to their dependency from claim 7. Claim 11 also indefinite.
Claim 8 recites the limitation "the stress received” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does recite an observation period associated with stress, however, the stress is “accumulated” rather than received.  There is no antecedence for receiving stress in an observation period, thus it is unclear what prior limitation “the stress received” is referencing.
Claim 12 is rejected as stated above because due to their dependency from claim 8. Claim 12 is also indefinite.
Claim 9 recites the limitation "the stress received” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does recite an observation period associated with stress, however, the stress is “accumulated” rather than received.  There is no antecedence for receiving stress in an observation period, thus it is unclear what prior limitation “the stress received” is referencing.
Claim 13 is rejected as stated above because due to their dependency from claim 9. Claim 13 is also indefinite.
Claim 10 recites the limitation "the stress received” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does recite an observation period associated with stress, however, the stress is “accumulated” rather than received.  There is no antecedence for receiving stress in an observation period, thus it is unclear what prior limitation “the stress received” is referencing.
Claim 14 is rejected as stated above because due to their dependency from claim 10. Claim 14 is also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US2019/0328301A1) hereafter Xu, in view of Ouwerkerk et al. (US2021/0267543A1) hereafter Ouwerkerk.
Regarding claim 1, Xu discloses an information processing device comprising:
a processor (fig 1:102, par[0045], [0046]: The apparatus 10 may further include: an input device 103 connected to the processor 102, where the input device 103 may be configured to input a stress indicator into the apparatus 10) configured to output a first stress feature accumulated up to before the observation period (par[0073], [0074]: Manner 3. A stress model is determined based on a comprehensive discrete stress indicator set and a plurality of historical discrete stress indicators, where the historical discrete stress indicator is a discrete stress indicator that is obtained before a preset time period. Specifically, when the preset time period is one day, the historical discrete stress indicator may be a discrete stress indicator that is obtained one or more days before a date corresponding to the preset time period. When the preset time period is a day within one week, for example, when the preset time period is Monday, the historical discrete stress indicator may be a discrete stress indicator that is obtained on Monday in one or more weeks before a date corresponding to the preset time period. Alternatively, the historical discrete stress indicator may be a discrete stress indicator that is obtained at another time) and a second stress feature received during the observation period (par[0061]: The discrete stress indicator set may be a set of stress indicators that are determined based on discrete stress data that is obtained in a preset time period and is corresponding to at least one time point).
Xu does not explicitly disclose the information processing device comprising: a processor configured to output an evaluation value of stress accumulated in a period on a basis of information indicating a first stress feature accumulated up to before the period and a second stress feature during the period.
Ouwerkerk discloses an information processing device comprising:
a processor (fig 1:12, par[0058]: The device 10 comprises an interface 11 for obtaining (i.e. receiving or retrieving from the sensor 20 or a (not shown) memory) the stress-related signal trace 22 and a processing unit 12 for processing the stress-related signal trace 22. The processing unit 12 can be any type of suitable processing unit or processor, such as for example a microprocessor/microcontroller) configured to output an evaluation value of stress accumulated in a period on a basis of information (fig 1:24, par[0059]: the system 100 can comprise an output unit 40 for outputting or rendering the determined stress level 24 to a user. The stress level may e.g. be communicated with a programmable LED signaling blue for the lowest level, then green, yellow, orange and red for the highest stress levels, in case of using five stress levels) indicating a first stress feature accumulated up to before the period (fig 7:B, par[0099]: FIG. 7 shows diagrams of a skin conductance trace (A), the determined stress level (B) in which “13:00” is technically considered before the period asssociated with a corresponding stress level. and the SRE values (C) using absolute rising edge height. FIG. 8 shows a diagram of a histogram 50 corresponding to the diagrams shown in FIG. 7. In this embodiment, per minute the cumulative increase of the skin conductance is calculated by adding up the absolute rising edge height. Rising edges (sometimes also called peaks) that are still rising at the end of a minute are split into two parts that are both taken into account. All positive sums are arranged in order of size. The 20%, 40%, 60% and 80% percentiles are the cross-overs for stress levels 2, 3, 4 and 5 respectively) and a second stress feature received during the period (fig 7:B, par[0099]: FIG. 7 shows diagrams of a skin conductance trace (A), the determined stress level (B) in which “22:30” is technically considered the period associated with a corresponding stress level. and the SRE values (C) using absolute rising edge height. FIG. 8 shows a diagram of a histogram 50 corresponding to the diagrams shown in FIG. 7. In this embodiment, per minute the cumulative increase of the skin conductance is calculated by adding up the absolute rising edge height. Rising edges (sometimes also called peaks) that are still rising at the end of a minute are split into two parts that are both taken into account. All positive sums are arranged in order of size. The 20%, 40%, 60% and 80% percentiles are the cross-overs for stress levels 2, 3, 4 and 5 respectively).
One of ordinary skill in the art would be aware of both the Xu and the Ouwerkerk references since both pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the evaluation feature as disclosed by Ouwerkerk to gain the functionality of providing a mental stress level in an easy manner and with sufficient reliability, with a desirability to reduce the system complexity, improve the wearing comfort of a wearable device and to reduce the overall system cost.

Regarding claim 2, Xu in view Ouwerkerk discloses the information processing device according to Claim 1, wherein the information indicating the first stress feature is a feature of stress accumulated in a predetermined period before the observation period (Xu par[0112]: the historical discrete stress indicator is a discrete stress indicator that is obtained before the preset time period) and (Ouwerkerk fig 7:C, par[0099]: FIG. 7 shows diagrams of a skin conductance trace (A), the determined stress level (B) in which “13:00” is technically considered before the period asssociated with a corresponding stress level. and the SRE values (C) using absolute rising edge height. FIG. 8 shows a diagram of a histogram 50 corresponding to the diagrams shown in FIG. 7. In this embodiment, per minute the cumulative increase of the skin conductance is calculated by adding up the absolute rising edge height. Rising edges (sometimes also called peaks) that are still rising at the end of a minute are split into two parts that are both taken into account. All positive sums are arranged in order of size. The 20%, 40%, 60% and 80% percentiles are the cross-overs for stress levels 2, 3, 4 and 5 respectively).

Regarding claim 3, Xu in view Ouwerkerk discloses the information processing device according to Claim 1, wherein the information indicating the first stress feature is a sum of features of stress respectively accumulated in a plurality of predetermined periods up to before the observation period (Xu par[0073]: A stress model is determined based on a comprehensive discrete stress indicator set and a plurality of historical discrete stress indicators, where the historical discrete stress indicator is a discrete stress indicator that is obtained before a preset time period.) and (Ouwerkerk par[0094], “Table 2” with the predetermined period before the observation period is technically equivalent to average 1-3 weeks with the observation period is the 4th week: Upon start of the device on a day where histogram data is available in non-volatile memory the current sum of rising edges per minute value can be ranked with respect of these values in step 410, which may immediately follow step 406. For example, an SRE value per minute in between the cross-over values 2-3 and 3-4 gets a stress level value of 3. The 20%, 40%, 60% and 80% percentiles are the cross-overs for stress levels 2, 3, 4 and 5 respectively).

Regarding claim 4, Xu in view of Ouwerkerk discloses the information processing device according to Claim 1, wherein the information indicating the first stress feature is a feature estimated from a feature of stress accumulated in a predetermined period up to before the observation period (Xu par[0075]: modeling can be performed by using a one-dimensional quadratic function. To be specific, the cyclic stress model=ax.sup.2+bx+c, where x is a time point, and a, b, and c are constants, and the coefficient terms a, b, c is determined by using an optimum method. During calculation of a total error of all discrete stress indicators, an error weight of a discrete stress indicator obtained in a preset time period is 1, and an error weight of a historical discrete stress indicator is less than 1. To be specific, when a discrete stress indicator in historical discrete stress indicators is obtained at a time point closer to the preset time period, an error weight of the discrete stress indicator is closer to 1, so that a discrete stress indicator obtained more recently has greater impact on an optimization result; otherwise, a discrete stress indicator obtained earlier has smaller impact on the optimization result. This makes the determined cyclic stress model more accurate) and (Ouwerkerk par[0073]: In a first step 201 a current sum of rising edges (SRE) value is derived from an obtained stress-related signal trace 22. The current SRE value represents the current SRE in the obtained stress-related signal trace in a first time period, e.g. one minute. This current SRE value may be obtained by measuring the SRE in a shorter time interval, e.g. in a 6 to 10 seconds interval, in which the SRE value is calculated and then multiplied by a multiplication factor (e.g. 10 for a 6 seconds interval or 6 for a 10 seconds interval) to obtain the current SRE value per minute and to enable comparison with the histogram which is made up from per minute values.).

Regarding claim 20, Xu discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising:
outputting a first stress feature accumulated up to before the observation period (par[0073], [0074]: Manner 3. A stress model is determined based on a comprehensive discrete stress indicator set and a plurality of historical discrete stress indicators, where the historical discrete stress indicator is a discrete stress indicator that is obtained before a preset time period. Specifically, when the preset time period is one day, the historical discrete stress indicator may be a discrete stress indicator that is obtained one or more days before a date corresponding to the preset time period. When the preset time period is a day within one week, for example, when the preset time period is Monday, the historical discrete stress indicator may be a discrete stress indicator that is obtained on Monday in one or more weeks before a date corresponding to the preset time period. Alternatively, the historical discrete stress indicator may be a discrete stress indicator that is obtained at another time) and a second stress feature received during the observation period (par[0061]: The discrete stress indicator set may be a set of stress indicators that are determined based on discrete stress data that is obtained in a preset time period and is corresponding to at least one time point).
Xu does not explicitly disclose the process comprising: outputting an evaluation value of stress accumulated in a period on a basis of information indicating a first stress feature accumulated up to before the period and a second stress feature during the period.
Ouwerkerk discloses a process comprising:
a processor (fig 1:12, par[0058]: The device 10 comprises an interface 11 for obtaining (i.e. receiving or retrieving from the sensor 20 or a (not shown) memory) the stress-related signal trace 22 and a processing unit 12 for processing the stress-related signal trace 22. The processing unit 12 can be any type of suitable processing unit or processor, such as for example a microprocessor/microcontroller) configured to output an evaluation value of stress accumulated in a period on a basis of information (fig 1:24, par[0059]: the system 100 can comprise an output unit 40 for outputting or rendering the determined stress level 24 to a user. The stress level may e.g. be communicated with a programmable LED signaling blue for the lowest level, then green, yellow, orange and red for the highest stress levels, in case of using five stress levels) indicating a first stress feature accumulated up to before the period (fig 7:B, par[0099]: FIG. 7 shows diagrams of a skin conductance trace (A), the determined stress level (B) in which “13:00” is technically considered before the period asssociated with a corresponding stress level. and the SRE values (C) using absolute rising edge height. FIG. 8 shows a diagram of a histogram 50 corresponding to the diagrams shown in FIG. 7. In this embodiment, per minute the cumulative increase of the skin conductance is calculated by adding up the absolute rising edge height. Rising edges (sometimes also called peaks) that are still rising at the end of a minute are split into two parts that are both taken into account. All positive sums are arranged in order of size. The 20%, 40%, 60% and 80% percentiles are the cross-overs for stress levels 2, 3, 4 and 5 respectively) and a second stress feature received during the period (fig 7:B, par[0099]: FIG. 7 shows diagrams of a skin conductance trace (A), the determined stress level (B) in which “22:30” is technically considered the period associated with a corresponding stress level. and the SRE values (C) using absolute rising edge height. FIG. 8 shows a diagram of a histogram 50 corresponding to the diagrams shown in FIG. 7. In this embodiment, per minute the cumulative increase of the skin conductance is calculated by adding up the absolute rising edge height. Rising edges (sometimes also called peaks) that are still rising at the end of a minute are split into two parts that are both taken into account. All positive sums are arranged in order of size. The 20%, 40%, 60% and 80% percentiles are the cross-overs for stress levels 2, 3, 4 and 5 respectively).
One of ordinary skill in the art would be aware of both the Xu and the Ouwerkerk references since both pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the evaluation feature as disclosed by Ouwerkerk to gain the functionality of providing a mental stress level in an easy manner and with sufficient reliability, with a desirability to reduce the system complexity, improve the wearing comfort of a wearable device and to reduce the overall system cost.

2.	Claim(s) 5-6 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ouwerkerk, and further in view of Aizawa et al. (US2021/0161482A1) hereafter Aizawa.
Regarding claim 5, Xu in view of Ouwerkerk does not explicitly disclose the information processing device wherein the information indicating the first stress feature includes information related to a total power of autonomic nerves.
Aizawa discloses the information processing device wherein the information indicating the first stress feature includes information related to a total power of autonomic nerves (par[0143]: The LF/HF is the ratio of the power spectrum of a low frequency component (for example, 0.04 to 0.15 Hz) of the PPI temporally sequential data relative to the power spectrum of a high frequency component (for example, 0.15 to 0.4 Hz) thereof. The high frequency component (HF) is thought to correspond to breathing variation and the low frequency component (LF) is thought to correspond to Mayer wave as pressure blood variation. In addition, it is thought that the high frequency component corresponding to breathing variation reflects the parasympathetic nerve and the low frequency component reflects the sympathetic nerve. Thus, the LF/HF is thought to serve as an index indicating the balance between the sympathetic nerve and the parasympathetic nerve, and the LF/HF can be thought to indicate the balance between the sympathetic nerve and the parasympathetic nerve, in other words, the state of the autonomic nerve, more specifically, the concentration degree (stress) and relaxation degree of the target user.).
One of ordinary skill in the art would be aware of the Xu, Ouwerkerk and Aizawa references since all pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the nerve features as disclosed by Aizawa to gain the functionality of providing a ratio of low frequency component (Fl) to the high frequency component (HF) LF/HF to be served as an index indicating the balance between the sympathetic nerve and the parasympathetic nerve, and the LF/HF can be thought to indicate the balance between the sympathetic nerve and the parasympathetic nerve, in which the state of the autonomic nerve, more specifically, the concentration degree (stress) and relaxation degree of the target user.

Regarding claim 6, Xu in view of Ouwerkerk and Aizawa discloses the information processing apparatus according to Claim 5, wherein the information indicating the first stress feature additionally includes information related to a pulse wave amplitude (Aizawa fig 4:PPI, par[0094], [0147]: the estimation unit 340 is not limited to estimation based on the HRV index obtained from the pulse wave signal as described above, but may estimate the emotion of the target user based on the number of pulsebeats that can be acquired from the pulse wave signal. For example, when having detected from the sensing data that the target user is at rest but the number of pulsebeats has become larger than that at normal time (the interval of pulsebeats has become shorter than that at normal time), the estimation unit 340 estimates that the sympathetic nerve is dominant and stress is high in the target user. When having detected from the sensing data that the number of pulsebeats of the target user has become smaller than that at normal time (the interval of pulsebeats has become longer than that at normal time), the estimation unit 340 estimates that the parasympathetic nerve is dominant and sleepiness is high in the target user. he PPG sensor unit 122 is a biosensor mounted on a body part (for example, arm, wrist, or ankle) such as skin of the target user to detect a pulse wave signal of the target user. The pulse wave signal is a waveform generated by beat of an artery appearing on the body surface or the like upon pressure change caused on the artery inner wall by blood transfer to the whole body through arteries due to contraction).

Regarding claim 15, Xu in view of Ouwerkerk does not explicitly disclose the information processing device wherein the processor outputs the evaluation value using a model learned on a basis of accumulated data obtained by measuring and accumulating biological information from a plurality of users.
Aizawa discloses the information processing device wherein the processor outputs the evaluation value using a model learned on a basis of accumulated data obtained by measuring and accumulating biological information from a plurality of users (Aizawa par[0139], [0150], [0196]: The estimation unit 340 estimates, for example, the state (emotion) of the target user based on sensing data acquired from the wearable device 10. Specifically, the estimation unit 340 estimates the current excitation degree, stress degree, concentration degree, relaxation degree, awareness, sleepiness, and the like of the target user based on, for example, the sensing data, in other words, biological signals of the pulse rate, sweating. The estimation unit 340 may estimate the emotions of one or a plurality of target users by using sensing data obtained by the sound sensor (not illustrated) included in the sensor unit 120).
One of ordinary skill in the art would be aware of the Xu, Ouwerkerk and Aizawa references since all pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the model learning features as disclosed by Aizawa to gain the functionality of providing a ratio of low frequency component (LF) to the high frequency component (HF) LF/HF to be served as an index indicating the balance between the sympathetic nerve and the parasympathetic nerve, and the LF/HF can be thought to indicate the balance between the sympathetic nerve and the parasympathetic nerve, in which the state of the autonomic nerve, more specifically, the concentration degree (stress) and relaxation degree of the target user.

Regarding claim 16, Xu in view of Ouwerkerk does not explicitly disclose the information processing device wherein the processor outputs the evaluation value using a model learned on a basis of accumulated data obtained by measuring and accumulating biological information from a plurality of users.
Aizawa discloses the information processing device wherein the processor outputs the evaluation value using a model learned on a basis of accumulated data obtained by measuring and accumulating biological information from a plurality of users (Aizawa par[0139], [0150], [0196]: The estimation unit 340 estimates, for example, the state (emotion) of the target user based on sensing data acquired from the wearable device 10. Specifically, the estimation unit 340 estimates the current excitation degree, stress degree, concentration degree, relaxation degree, awareness, sleepiness, and the like of the target user based on, for example, the sensing data, in other words, biological signals of the pulse rate, sweating. The estimation unit 340 may estimate the emotions of one or a plurality of target users by using sensing data obtained by the sound sensor (not illustrated) included in the sensor unit 120).
One of ordinary skill in the art would be aware of the Xu, Ouwerkerk and Aizawa references since all pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the model learning features as disclosed by Aizawa to gain the functionality of providing a ratio of low frequency component (LF) to the high frequency component (HF) LF/HF to be served as an index indicating the balance between the sympathetic nerve and the parasympathetic nerve, and the LF/HF can be thought to indicate the balance between the sympathetic nerve and the parasympathetic nerve, in which the state of the autonomic nerve, more specifically, the concentration degree (stress) and relaxation degree of the target user.

Regarding claim 17, Xu in view of Ouwerkerk does not explicitly disclose the information processing device wherein the processor outputs the evaluation value using a model learned on a basis of accumulated data obtained by measuring and accumulating biological information from a plurality of users.
Aizawa discloses the information processing device wherein the processor outputs the evaluation value using a model learned on a basis of accumulated data obtained by measuring and accumulating biological information from a plurality of users (Aizawa par[0139], [0150], [0196]: The estimation unit 340 estimates, for example, the state (emotion) of the target user based on sensing data acquired from the wearable device 10. Specifically, the estimation unit 340 estimates the current excitation degree, stress degree, concentration degree, relaxation degree, awareness, sleepiness, and the like of the target user based on, for example, the sensing data, in other words, biological signals of the pulse rate, sweating. The estimation unit 340 may estimate the emotions of one or a plurality of target users by using sensing data obtained by the sound sensor (not illustrated) included in the sensor unit 120).
One of ordinary skill in the art would be aware of the Xu, Ouwerkerk and Aizawa references since all pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the model learning features as disclosed by Aizawa to gain the functionality of providing a ratio of low frequency component (LF) to the high frequency component (HF) LF/HF to be served as an index indicating the balance between the sympathetic nerve and the parasympathetic nerve, and the LF/HF can be thought to indicate the balance between the sympathetic nerve and the parasympathetic nerve, in which the state of the autonomic nerve, more specifically, the concentration degree (stress) and relaxation degree of the target user.

Regarding claim 18, Xu in view of Ouwerkerk does not explicitly disclose the information processing device wherein the processor outputs the evaluation value using a model learned on a basis of accumulated data obtained by measuring and accumulating biological information from a plurality of users.
Aizawa discloses the information processing device wherein the processor outputs the evaluation value using a model learned on a basis of accumulated data obtained by measuring and accumulating biological information from a plurality of users (Aizawa par[0139], [0150], [0196]: The estimation unit 340 estimates, for example, the state (emotion) of the target user based on sensing data acquired from the wearable device 10. Specifically, the estimation unit 340 estimates the current excitation degree, stress degree, concentration degree, relaxation degree, awareness, sleepiness, and the like of the target user based on, for example, the sensing data, in other words, biological signals of the pulse rate, sweating. The estimation unit 340 may estimate the emotions of one or a plurality of target users by using sensing data obtained by the sound sensor (not illustrated) included in the sensor unit 120).
One of ordinary skill in the art would be aware of the Xu, Ouwerkerk and Aizawa references since all pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the model learning features as disclosed by Aizawa to gain the functionality of providing a ratio of low frequency component (LF) to the high frequency component (HF) LF/HF to be served as an index indicating the balance between the sympathetic nerve and the parasympathetic nerve, and the LF/HF can be thought to indicate the balance between the sympathetic nerve and the parasympathetic nerve, in which the state of the autonomic nerve, more specifically, the concentration degree (stress) and relaxation degree of the target user.

Regarding claim 19, Xu in view of Ouwerkerk and Aizawa discloses the information processing device according to Claim 5, wherein the processor outputs the evaluation value using a model learned on a basis of accumulated data obtained by measuring and accumulating biological information from a plurality of users (Aizawa par[0139], [0150], [0196]: The estimation unit 340 estimates, for example, the state (emotion) of the target user based on sensing data acquired from the wearable device 10. Specifically, the estimation unit 340 estimates the current excitation degree, stress degree, concentration degree, relaxation degree, awareness, sleepiness, and the like of the target user based on, for example, the sensing data, in other words, biological signals of the pulse rate, sweating. The estimation unit 340 may estimate the emotions of one or a plurality of target users by using sensing data obtained by the sound sensor (not illustrated) included in the sensor unit 120.).

3.	Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ouwerkerk, and further in view of Persen et al. (US2019/0290147A1) hereafter Persen.
Regarding claim 7, Xu in view of Ouwerkerk does not explicitly disclose the information processing device wherein the second stress feature is obtained by subtracting a feature of recovered stress from the stress received in the observation period.
Persen discloses the information processing device wherein the second stress feature is obtained by subtracting a feature of recovered stress from the stress received in the observation period (fig 6E; par[0071], [0098]: It should be noted that system 100 is configured to account for pathological irregularities when determining whether a user is experiencing stress. For example, if a user is prone to atrial fibrillation, and this condition is indicated in the user's profile, system 100 is configured to account for (e.g., subtract out the effect of) this pathological atrial fibrillation when making a stress determination. Accounting for other similar pathological irregularities is contemplated).
One of ordinary skill in the art would be aware of the Xu, Ouwerkerk and Persen references since all pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the subtracting features as disclosed by Persen to gain the functionality of determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate may comprise determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs.

Regarding claim 8, Xu in view of Ouwerkerk does not explicitly disclose the information processing device wherein the second stress feature is obtained by subtracting a feature of recovered stress from the stress received in the observation period.
Persen discloses the information processing device wherein the second stress feature is obtained by subtracting a feature of recovered stress from the stress received in the observation period (fig 6E; par[0071], [0098]: It should be noted that system 100 is configured to account for pathological irregularities when determining whether a user is experiencing stress. For example, if a user is prone to atrial fibrillation, and this condition is indicated in the user's profile, system 100 is configured to account for (e.g., subtract out the effect of) this pathological atrial fibrillation when making a stress determination. Accounting for other similar pathological irregularities is contemplated).
One of ordinary skill in the art would be aware of the Xu, Ouwerkerk and Persen references since all pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the subtracting features as disclosed by Persen to gain the functionality of determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate may comprise determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs.

Regarding claim 9, Xu in view of Ouwerkerk does not explicitly disclose the information processing device wherein the second stress feature is obtained by subtracting a feature of recovered stress from the stress received in the observation period.
Persen discloses the information processing device wherein the second stress feature is obtained by subtracting a feature of recovered stress from the stress received in the observation period (fig 6E; par[0071], [0098]: It should be noted that system 100 is configured to account for pathological irregularities when determining whether a user is experiencing stress. For example, if a user is prone to atrial fibrillation, and this condition is indicated in the user's profile, system 100 is configured to account for (e.g., subtract out the effect of) this pathological atrial fibrillation when making a stress determination. Accounting for other similar pathological irregularities is contemplated).
One of ordinary skill in the art would be aware of the Xu, Ouwerkerk and Persen references since all pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the subtracting features as disclosed by Persen to gain the functionality of determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate may comprise determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs.

Regarding claim 10, Xu in view of Ouwerkerk does not explicitly disclose the information processing device wherein the second stress feature is obtained by subtracting a feature of recovered stress from the stress received in the observation period.
Persen discloses the information processing device wherein the second stress feature is obtained by subtracting a feature of recovered stress from the stress received in the observation period (fig 6E; par[0071], [0098]: It should be noted that system 100 is configured to account for pathological irregularities when determining whether a user is experiencing stress. For example, if a user is prone to atrial fibrillation, and this condition is indicated in the user's profile, system 100 is configured to account for (e.g., subtract out the effect of) this pathological atrial fibrillation when making a stress determination. Accounting for other similar pathological irregularities is contemplated).
One of ordinary skill in the art would be aware of the Xu, Ouwerkerk and Persen references since all pertain to the field of estimating stress systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device of Xu to implement the subtracting features as disclosed by Persen to gain the functionality of determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate may comprise determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs.

Regarding claim 11, Xu in view of Ouwerkerk and Persen discloses the information processing device according to Claim 7, wherein the feature of recovered stress includes information related to a power of parasympathetic nerves (Persen par[0068], [0069], [0079]: A human's autonomic nervous system (ANS) includes two primary components: the sympathetic and the parasympathetic nervous system. When a user experiences physical, mental, or emotional stress, the sympathetic nervous system is stimulated to enable the user to adapt to the stress. Conversely, when an individual experiences a relaxation response (or stress recovery), the parasympathetic nervous system is activated to enable the individual to recover from the stress).

Regarding claim 12, Xu in view of Ouwerkerk and Persen discloses the information processing device according to Claim 8, wherein the feature of recovered stress includes information related to a power of parasympathetic nerves (Persen par[0068], [0069], [0079]: A human's autonomic nervous system (ANS) includes two primary components: the sympathetic and the parasympathetic nervous system. When a user experiences physical, mental, or emotional stress, the sympathetic nervous system is stimulated to enable the user to adapt to the stress. Conversely, when an individual experiences a relaxation response (or stress recovery), the parasympathetic nervous system is activated to enable the individual to recover from the stress).

Regarding claim 13, Xu in view of Ouwerkerk and Persen discloses the information processing device according to Claim 9, wherein the feature of recovered stress includes information related to a power of parasympathetic nerves (Persen par[0068], [0069], [0079]: A human's autonomic nervous system (ANS) includes two primary components: the sympathetic and the parasympathetic nervous system. When a user experiences physical, mental, or emotional stress, the sympathetic nervous system is stimulated to enable the user to adapt to the stress. Conversely, when an individual experiences a relaxation response (or stress recovery), the parasympathetic nervous system is activated to enable the individual to recover from the stress).

Regarding claim 14, Xu in view of Ouwerkerk and Persen discloses the information processing device according to Claim 10, wherein the feature of recovered stress includes information related to a power of parasympathetic nerves (Persen par[0068], [0069], [0079]: A human's autonomic nervous system (ANS) includes two primary components: the sympathetic and the parasympathetic nervous system. When a user experiences physical, mental, or emotional stress, the sympathetic nervous system is stimulated to enable the user to adapt to the stress. Conversely, when an individual experiences a relaxation response (or stress recovery), the parasympathetic nervous system is activated to enable the individual to recover from the stress).

Conclusion
US2021/0068736A1 to Grahm discloses a monitoring device or arrangement performs a method (30) of sensing physiological stress in a user based on sensor data from one or more sensors associated with the user. The method comprises: obtaining (31) stress parameter values (SPVs) that represent a physiological stress level in the user and that are generated at a measurement rate based on the sensor data; monitoring (33) the stress parameter values (SPVs) for detection of a switching point, which is detected when the stress parameter values indicate an elevated stress level in the user for a predefined time period; and causing (34) a reduction of the measurement rate upon detection of the switching point.
US2019/0223773A1 to Galm discloses a mobile electronic device is operable to detect and display a mental state of a user such as drowsiness. The mobile electronic device includes a heartrate sensor, a processor, and a display. The heartrate sensor is operable to provide a heartbeat signal indicative of a heartbeat of the user. The processor is operable to: acquire a beat-to-beat interval based upon the heartbeat signal and determine a drowsiness level of the user based at least in part upon the beat-to-beat interval. The display is operable to display an indication of the drowsiness level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685